DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 11/04/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of previous office action has been withdrawn. Upon further searches and considerations, claims 1-20 are allowed because none of prior arts individually or in combination would disclose the concept of claim limitation “forming, by a device classification service, a device cluster by applying clustering to telemetry data associated with a plurality of devices; obtaining, by the service, device type labels for the device cluster from one or more user
interfaces; generating, by the service, a device type classification rule that assigns a particular one of the device type labels to a device using the device type labels and the telemetry data; determining, by the service, whether the device type classification rule should be revalidated by applying a revalidation policy to the device type classification rule; and revalidating, by the service, the device type classification rule, based on a determination that the device type classification rule should be revalidated” as recited in the independent claim 1, 12, and 20. 
Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425